Order, Supreme Court, Bronx County, entered August 12, 1975, denying the third-party defendant du Font’s motion to dismiss the third-party action and cross claims against it, unanimously affirmed. Defendants and third-party plaintiffs-respondents shall recover of appellant $60 costs and disbursements of this appeal. Plaintiff was about to use a drain cleaner known by the trade name "Clobber.” She had opened the container and placed it next to her when allegedly it exploded, causing serious injuries. The third-party defendant, E. I. du Pont de Nemours & Company, supplied the chemical which was used in the drain cleaner, under its trade name "Duclean #1.” The warnings which du Pont placed on the labels of its product did not clearly mention potential explosiveness as a property of the chemical being sold. Aside from the adequacy of the warnings contained on du Font’s products, additional material issues of fact exist regarding the quality and merchantability of the material sold by du Pont, all of which preclude the dismissal of the complaint as to it. Concur—Kupferman, J. P., Murphy, Lupiano, Birns and Lane, JJ.